Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 05/09/2022 has been entered. Claims 1-5,7-9, 14-22, 25-27, are pending. Claims 6, 10-13, 23-24, are cancelled. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-7, 9, 15-20, 22, 25-27, is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Viola ( US 20120108900).
Regarding claim 1, Viola discloses a system (FIG.6; para [0032]) for providing on-demand functionality during a medical procedure comprising: 
a first instrument comprising an instrument body (sleeve 60; FIG. 7, reproduced below) and an end effector (endoscopic portion (elongated shaft) 52 with  clip applier 50; para [0029]), the end effector providing a first functionality; 
a first accessory (camera 10; FIG. 7) providing a second functionality; and 
a mounting device comprising: 
a first mounting component (magnetic mounting base 20 with magnets 24; para [0024]) attached to the first accessory (camera 10; FIG. 7); and 
a second mounting component (Portion of the sleeve 60 attached to the base 20 with magnets being positioned inside for magnetic attraction with the camera base 20. Para [0020]; FIG. 7) attached to the first instrument, wherein the first mounting component is configured to interact with the second mounting component to removably couple the first accessory to the first instrument to augment the first functionality with the second functionality (magnets 24 interact with the sleeve to attach the camera 10 to the sleeve 60), wherein the first accessory is removably couplable (camera 10 is removably couplable because of the magnets 24. FIG. 7) to the first instrument by the first and second mounting components so that the first accessory is adapted to change its orientation relative to the first instrument between a distal-facing orientation and a proximal-facing orientation while both the first accessory and the end effector are inside a patient body (Magnets 24 allow camera 10 change its orientation between a distal-facing orientation and a proximal-facing orientation by use of another magnet outside the patient body. FIG. 7; It is noted that another magnet outside the patient body is not positively claimed.).  

    PNG
    media_image1.png
    721
    562
    media_image1.png
    Greyscale

Regarding claim 2, Viola discloses the system of claim 1, wherein the first or second functionality includes a surgical functionality (endoscopic portion (elongated shaft) 52 of clip applier 50; para [0029]).  
Regarding claim 3, Viola discloses the system of claim 1, wherein the first or second functionality includes a monitoring functionality (camera 10; FIG. 7).  
Regarding claim 4, Viola discloses the system of claim 1, wherein the first or second functionality is selected from a group consisting of gripping, extracting, cutting, injecting, stitching, stapling (endoscopic portion (elongated shaft) 52 of clip applier 50; para [0029]), ablating, delivering light, delivering liquids, providing irrigation, or providing suction.  
Regarding claim 5, Viola discloses the system of claim 1, wherein the first or second functionality is selected from a group consisting of imaging (camera 10; FIG. 7), sensing, probing, or illuminating.  
Regarding claim 7, Viola discloses the system of claim 1, wherein the first functionality includes a surgical functionality (endoscopic portion (elongated shaft) 52 of clip applier 50; para [0029]) and the second functionality includes a complementary monitoring functionality (camera 10; FIG. 7). 
Regarding claim 9, Viola discloses the system of claim 1, wherein the first accessory includes a camera (camera 10; FIG. 7).
Regarding claim 15, Viola discloses the system of claim 1, wherein the first mounting component includes  a tab (magnetic mounting base 20 with magnets 24; para [0024]).().  
Regarding claim 16, Viola discloses the system of claim 1, wherein the first mounting component includes a magnet (magnetic mounting base 20 with magnets 24; para [0024]) for removably coupling the first accessory to the first instrument.  
Regarding claim 17, Viola discloses the system of claim 1, wherein the first accessory includes a protrusion or a notch (camera 10 has an oval shape; FIG. 7)  to facilitate being picked up by a second instrument.  
Regarding claim 18, Viola discloses the system of claim 1, wherein the first accessory is configured to be parked inside the patient body when not attached to the first instrument (camera 10 by having magnetic  mounting base 20 with magnets 24 is configured to be parked inside the patient body; FIG. 7).  
Regarding claim 20, Viola discloses the system of claim 18, wherein the first accessory continues to provide the second functionality while parked (Camera 10 would continue to provide the second functionality while parked.).  
Regarding claim 22, Viola discloses the system of claim 1, wherein the first accessory is couplable to a distal end of the instrument body of the first instrument (Camera 10 by having magnetic mounting base 20 with magnets 24 is couplable to distal end of the first instrument. FIG. 7).  
Regarding claim 25, Viola discloses the system of claim 1, wherein the first mounting component is fixed to the first accessory (magnetic mounting base 20 with magnets 24 is fixed to the camera; para [0024]) such that an orientation of the first mounting component relative to the first instrument changes when the orientation of the first accessory changes relative to the first instrument (Magnetic mounting base 20 with respect to the first instrument would change as the orientation of the camera is changed.).  
Regarding claim 26, Viola discloses the system of claim 1, wherein the second mounting component includes a mechanical mechanism,  a tab (portion of the sleeve 60 attached to the magnetic base 20 is a mechanical tab mechanism. FIG. 7).  
Regarding claim 27, Viola discloses the system of claim 1, wherein the second mounting component includes a magnet (magnets can be positioned inside the sleeve for magnetic attraction with the camera base 20. Para [0020]) for removably coupling the first accessory to the first instrument.

Claim(s) 1, 8 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Hameed (US 20140343358).
Regarding claim 1, Hameed discloses a system for providing on-demand functionality (abstract; para [0053]) during a medical procedure comprising: 
a first instrument (endoscope 300; FIG. 3A, reproduced below; See also FIGS. 1A-1C) comprising an instrument body (body of endoscope 300; FIG. 3A) and an end effector (first side imaging element 310a; FIG. 3A; para [0053]), the end effector providing a first functionality (Imaging functionality of element 310a); 
a first accessory (a first light source 312a; para [0053]) providing a second functionality (light functionality); and 
a mounting device comprising: 
a first mounting (displacement mechanism 313; FIG. 3A) component attached to the first accessory; and 
a second mounting (secondary endoscopic imaging device 304; FIG. 3A) component attached to the first instrument (secondary endoscopic imaging device 304 is attached to the endoscope 300; FIG. 3A), wherein the first mounting component is configured to interact with the second mounting component to removably couple the first accessory (a first light source 312a; para [0053]) to the first instrument (endoscope 300) to augment the first functionality with the second functionality (light source 312a is coupled to the endoscope 300 by the mechanism 313), wherein the first accessory is removably couplable to the first instrument by the first and second mounting components (As can be seen in FIG. 3A) so that the first accessory (a first light source 312a) is adapted to change its orientation relative to the first instrument between a distal-facing orientation and a proximal-facing orientation while both the first accessory and the end effector are inside a patient body (The first and second side imaging elements and/or light sources may be rotated in a lateral direction relative to the longitudinal axis of the endoscope (e.g., in proximal-distal direction as indicated by arrows 330), and/or may have additional degrees of freedom (e.g., rotated 360 degrees). Para [0053]-[0054]; The displacement mechanism 313 may comprise an actuation pivot 320, a shape memory actuator wire 307 connected to the actuation pivot, a return spring 321 disposed over the shape memory actuator wire, a first imaging element pivot hinge 322a attached to the first side imaging element 310a and a second imaging element pivot hinge 322b attached to the second side imaging element 310b. This arrangement allows for the first light source 312a to change its orientation relative to the first instrument between a distal-facing orientation and a proximal-facing orientation while both the first accessory and the end effector are inside a patient body.).
Regarding claim 8, Hameed discloses wherein the first functionality (first side imaging element 310a; FIG. 3A; para [0053]) includes an imaging functionality and the second functionality includes a complementary illumination functionality (a first light source 312a; para [0053]).


    PNG
    media_image2.png
    880
    1012
    media_image2.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Viola in view of Igov (US 20160174814).
Regarding claim 14, Viola discloses wherein the first accessory provides a distal camera view when the first instrument is inserted into the patient body (Camera 10; FIG. 7). Viola does not expressly disclose a proximal camera view when the first instrument is withdrawn from the patient body. 
Igov discloses wherein the first accessory provides a distal camera view (camera 534 is positioned at the distal end. FIG. 9) when the first instrument is inserted into the patient body and a proximal camera view when the first instrument is withdrawn from the patient body (In view of FIG. 5B, the camera 534 can be reversed for proximal camera view. Para [0185], [0188]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Viola and reverse the face of the camera for the purpose of visualizing rear while withdrawing the instrument (Para [0185], [0188] of Igov). 
Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Viola in view of Asada (US 20080312500 A1).
Regarding claim 19, Viola is silent regarding whether the first accessory is configured to be parked against a body wall of the patient body using a magnet positioned outside the patient body opposite the first accessory.
Asada is directed to an endoscope system that includes a camera for picking up an image inside a body cavity (abstract) and teaches a first accessory (camera 5; FIG. 10, reproduced below) is configured to be parked against a body wall of the patient body using a magnet positioned outside the patient body opposite the first accessory (fixing magnet 23; FIG. 10; para [0062]).


    PNG
    media_image3.png
    548
    532
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the arrangement of Viola to provide a magnet outside the patient body in accordance with the teaching of Asada so that the camera could  be parked against a body wall (abstract; FIG. 10 of Asada).

Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Viola in view of Kipshidze (US 20150335453).
Regarding claim 21, Viola is silent regarding the first accessory being couplable to the end effector of the first instrument.  
Genovesi is directed to devices for harvesting vessels, such as arteries and veins, especially as required in vessel grafting procedures (abstract) and teaches an end effector (Surgical clips made of stainless steel; FIG. 2, reproduced below; claims 23-24; para [0045]) of a first instrument that can be coupled to a first accessory (A camera with a magnetic base could be coupled to the surgical clips made of steel.).


    PNG
    media_image4.png
    335
    264
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the clips of Viola to have the clip made of steel because steel can provide  more rigidity and durability. Such steel clips would be couplable to the first accessory (the camera) as required by claim 21.

Response to Arguments
Applicant’s arguments filed 05/09/2022 with respect to the rejection(s) of claim(s) have been fully considered and are persuasive.  Therefore, the rejection dated  05/09/2022 has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of amendment. See rejections set forth above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANKAR R GHIMIRE whose telephone number is (571)272-0515. The examiner can normally be reached 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on 571-272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHANKAR RAJ GHIMIRE/Examiner, Art Unit 3795                                                                                                                                                                                                        
/ALEXANDRA L NEWTON/Primary Examiner, Art Unit 3795